Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 9/14/2022, with respect to the previous objections to claims 23 & 26 have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues.  The previous objections to claims 23 & 26 have been withdrawn. 

Applicant’s arguments, see Remarks, filed 9/14/2022, with respect to the previous 112(b) rejections of claims 23-29, 31-35 have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues.  The previous 112(b) rejections of claims 23-29, 31-35 have been withdrawn. 

Applicant's arguments filed 9/14/2022 regarding the previous 102/103 rejection of claim 21 under Wu have been fully considered but they are not persuasive.
Examiner agrees with Applicant’s assessment that Wu’s fan 152 is positioned on a lateral side/surface.  Examiner’s best guess is that the lateral side/surface would not read on the amendment and has withdrawn the 102/103 rejection in view of Wu.  
Examiner however, takes issue with Applicant arguing that Wu’s fan 152 is positioned on a lateral side, while Applicant’s disclosure for the elected Figures 1-2 embodiment is likewise positioned on a side wall/lateral surface (see Applicant’s Figures 1-2, supports AS, top wall DW, framework GS, side walls SW1 & SW2.  specification, [0083]).  If Applicant considers Wu’s fan 152 would not be positioned on an upper surface due to positioning on a lateral surface, then Examiner is not clear how Applicant’s amendment would be supported by Figures 1-2 (see 112(a) rejection below).  If Applicant is attempting to refer to the Figure 4 embodiment, this would be an improper combination of embodiments, as Figure 4 was not elected and Figure 4 further omits the framework feature recited in claim 21.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-35 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 recites “a fan wheel mounted to a framework positioned on an upper, interior surface of the treatment chamber” on lines 5-6.  Examiner has reviewed Applicant’s disclosure (see Applicant’s Figures 1-2, supports AS, top wall DW, framework GS, side walls SW1 & SW2.  specification, [0083]).  The framework is supported/positioned on an upper portion of the side walls (e.g. upper portion of the side surfaces which extend from the top to the bottom) by the supports.  The framework does not appear to be positioned on the top wall, which is an upper surface of the treatment chamber.  Examiner did identify support for this arrangement in Applicant’s Figure 4 embodiment (see Applicant’s Figure 4, electric drive motors AM1-AM4, top wall DW.  specification, [0094]), but this Figure 4 embodiment omits the framework and would constitute an improper combination of embodiments.  
Claim 24 recites “a washing cycle, a drying cycle, the blow-off operating phase, and a liquid-conducting washing sub-cycle”.  Examiner has reviewed Applicant’s disclosure (see Applicant’s Figures 7-8, blow-off operating phase ABG, final rinse cycle KG, cleaning cycle RG, washing cycle SG, pre-rinse cycle VG, intermediate rinse cycle ZG).  To Examiner’s best understanding, the washing cycle is not distinct from the drying cycle and the liquid-conducting washing sub-cycle, but would comprise these cycles.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 introduces “a washing cycle” on line 2, and “a liquid-conducting washing sub-cycle” on line 3.  The claim then further recites “the liquid-conducting washing sub-cycle of the washing cycle” on lines 5-6.  Applicant introduces these as distinct cycles, but then attempts to assign the liquid-conducting sub-cycle to the washing cycle.  If Applicant intends to assign the liquid-conducting sub-cycle to the washing cycle, Applicant must assign to the liquid-conducting washing sub-cycle when introduced (e.g. “a washing cycle including a liquid-conducting washing sub-cycle”) instead of distinctly listing from each other.  Examiner further refers to the 112(a) rejection regarding the washing cycle comprising the drying cycle and the liquid-conducting washing sub-cycle.   
    
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718